Title: [Diary entry: 2 May 1791]
From: Washington, George
To: 

Monday 2d. Breakfasted at the Country Seat of Govr. Pinckney about 18 miles from our lodging place, & then came to the ferry at Haddrels point, 6 miles further, where I was met by the Recorder of the City, Genl. Pinckney & Edward Rutledge Esqr. in a 12 oared barge rowed by 12 American Captains of Ships, most elegantly dressed. There were a great number of other Boats with Gentlemen and ladies in them; and two Boats with Music; all of whom attended me across and on the passage were met by a number of others. As we approached the town a salute with Artillery

commenced, and at the wharf I was met by the Governor, the Lt. Governor, the Intendt. of the City; The two Senators of the State, Wardens of the City—Cincinnati &ca. &ca. and conducted to the Exchange where they passed by in procession. From thence I was conducted in like manner to my lodgings—after which I dined at the Governors (in what I called a private way) with 15 or 18 Gentlemen. It may as well in this as in any other place, be observed, that the country from Wilmington through which the road passes, is, except in very small spots, much the same as what has already been described; that is to say, sand & pine barrens—with very few inhabitants. We were indeed informed that at some distance from the Road on both sides the land was of a better quality, & thicker settled, but this could only be on the Rivers & larger waters—for a perfect sameness seems to run through all the rest of the Country. On these—especially the swamps and low lands on the rivers, the soil is very rich; and productive when reclaimed; but to do this is both laborious and expensive. The Rice planters have two modes of watering their fields—the first by the tide—the other by resurvoirs drawn from the adjacent lands. The former is best, because most certain. A crop without either is precarious, because a drought may not only injure, but destroy it. Two and an half and 3 barrels to the Acre is esteemed a good Crop and 8 or 10 Barrls. for each grown hand is very profitable; but some have 12 & 14, whilst 5 or 6 is reckoned the average production of a hand. A barrel contains about 600 weight, and the present price is about 10/6 & 11/. Sterg. pr. 100. The lodgings provided for me in this place were very good, being the furnished house of a Gentleman at present in the Country; but occupied by a person placed there on purpose to accomodate me, & who was paid in the same manner as any other letter of lodgings would have been paid.